MEMORANDUM **
Archie Dean Red Boy, III appeals his conviction for Sexual Abuse as defined in 18 U.S.C. § 2242(2)(B) and the resultant 87-month sentence. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
As the facts and procedural history of this case are familiar to the parties, we do not repeat them here. We reject Red Boy’s assertion that the district court erred in not granting his Federal Rule of Criminal Procedure 29(a) motion for judgment of acquittal on the basis of insufficient evidence to corroborate Red Boy’s confession. Here there was sufficient evidence to corroborate Red Boy’s confession that he engaged in an unlawful sexual act with the victim, and that the victim was unable to decline participation. See United States v. Corona-Garcia, 210 F.3d 973, 978 (9th Cir.2000). Further, the reliability of Red Boy’s confession was established by Red Boy’s later admission of the truthfulness of the confession. United States v. Lopez-Alvarez, 970 F.2d 583, 592 (9th Cir.1992).
We also hold that the sentence was reasonable. The sentence was within the Sentencing Guidelines range — 87 months followed by a lifetime of supervised release. The record shows that the district court, in a lengthy colloquy, adequately considered the 18 U.S.C. § 3553(a) sentencing factors. In particular, the court took into account Red Boy’s need for treatment for the abuse of alcohol and Red Boy’s custody of two children. The court thoroughly explained its reasons for not departing below the recommended sentence and for imposing the 87-month sentence.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.